     Case 2:20-cv-07309-DSF-JC Document 76 Filed 12/17/20 Page 1 of 2 Page ID #:4269



1     NICOLA T. HANNA
      United States Attorney
2     CHRISTOPHER D. GRIGG
      Assistant United States Attorney
3     Chief, National Security Division
      JOHN J. LULEJIAN (Cal. Bar No. 186783)
4     Assistant United States Attorney
           1200 United States Courthouse
5          312 North Spring Street
           Los Angeles, California 90012
6          Telephone: (213) 894-0721
           Facsimile: (213) 894-0141
7          E-mail:     John.Lulejian@usdoj.gov

8     Attorneys for Plaintiff
      UNITED STATES OF AMERICA
9

10                            UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12    UNITED STATES OF AMERICA,                No. 2:20-CV-07309-DSF (JC)

13               Plaintiff,                    MODIFIED ORDER

14                     v.

15    TAHAWWUR HUSSAIN RANA,

16               A Fugitive from the
                 Government of the
17               Republic of India.

18

19          HAVING CONSIDERED THE PARTIES’ STIPULATION AND FOR GOOD CAUSE
20    SHOWN, the Court hereby ORDERS the following:
21          1.    The Extradition Hearing in this case is continued to
22    April 22, 2021, at 1:30 p.m.;
23          2.    Relator TAHAWWUR HUSSAIN RANA SHALL FILE his Opposition to
24    the Request for Extradition by not later than February 1, 2021; and
25          3.    The United States SHALL FILE its Reply Memorandum in
26    Support of the Extradition Request by not later than March 22, 2021.
27

28
     Case 2:20-cv-07309-DSF-JC Document 76 Filed 12/17/20 Page 2 of 2 Page ID #:4270



1            4.   Pursuant to Local Rule 11-6, the parties’ memoranda in

2     support of or in opposition to the Extradition Request SHALL NOT

3     exceed 50 pages in length, excluding indices and exhibits.

4            5.   The parties ARE GRANTED leave to file redacted documents in

5     support of or in opposition to the Extradition Request electronically

6     to CM/ECF without first having to comply with the requirements of

7     Local Rule 79-5.2.2.

8            IT IS SO ORDERED.

9
                                                           /s/
10    December 17, 2020
11    DATE                                 HONORABLE JACQUELINE CHOOLJIAN
                                           UNITED STATES MAGISTRATE JUDGE
12

13

14    Presented by:
15    /s/ John J. Lulejian
      JOHN J. LULEJIAN
16    Assistant United States Attorney
17

18

19
20

21

22

23

24

25

26

27

28
